Citation Nr: 1506702	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a chronic lumbosacral strain (hereinafter "low back disorder").

2.  Entitlement to total disability evaluation based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1950 to August 1952.

This matter arises before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before the claims can be properly adjudicated.  

The Veteran last attended a VA examination to assess the severity of his low back disorder in July 2011.  The examination report did not address whether there was evidence of functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The report also did not provide the degree of limited motion after repetitive testing.  Furthermore, in September 2011 and January 2015 statements, the Veteran indicated his back disorder was getting progressively worse.  

For the foregoing reasons, the July 2011 VA examination is inadequate and the increased rating claim should be remanded, along with the inextricably intertwined claim of entitlement to individual unemployability due to service connected disabilities.  See 38 C.F.R. § 4.16.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his low back disorder.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file.  The examiner must specify in the report that all relevant records have been reviewed. 

The examination report should indicate the degree of limitation of motion after repetitive testing, as well as any evidence of functional loss due to pain, weakness, excess fatigability, or incoordination.

The examination report must address any functional limitations caused by the appellant's service-connected disabilities on his ability to work.

A complete rationale for any opinions expressed should be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014)  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
4.  Thereafter, readjudicate the issues on appeal, to include the claim of entitlement to individual unemployability due to service connected disabilities.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




